Citation Nr: 0908295	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service- connected post traumatic stress 
disorder (PTSD), prior to August 14, 2006.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, rated as 50 percent disabling on and 
after August 14, 2006.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service- connected peripheral neuropathy of 
the right lower extremity, prior to August 14, 2006.

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, rated as 20 percent disabling on and after August 
14, 2006.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service- connected peripheral neuropathy of 
the left lower extremity, prior to August 14, 2006.

6.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, rated as 20 percent disabling on and after August 
14, 2006.

7.  Entitlement to an initial compensable disability 
evaluation for service- connected impotence. 

8.  Entitlement to an initial compensable disability 
evaluation for service- connected tension headaches. 

9.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in September 
2003, May 2005, September 2005 and March 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The September 2003 rating decision granted 
service connection for PTSD, assigning a 30 percent 
evaluation, effective from November 29, 2002, and granted 
service connection for peripheral neuropathy of the right and 
left lower extremities, assigning each a respective 10 
percent evaluation, effective from November 29, 2002.  The 
May 2005 rating decision granted service connection for 
impotence, assigning a noncompensable evaluation, effective 
from November 29, 2002.  The September 2005 rating decision 
granted service connection for tension headaches, assigning a 
noncompensable evaluation, effective from November 29, 2002.  
The March 2007 rating decision denied TDIU.  The Veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review. 

Subsequently, in an October 2006 rating decision, a 50 
percent rating was assigned, effective from August 14, 2006, 
for the Veteran's PTSD, and a 20 percent rating was assigned, 
effective from August 14, 2006, for the Veteran's peripheral 
neuropathy of the right and left lower extremities, 
respectively.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 50 percent rating 
for PTSD and the grant of the 20 percent ratings for 
peripheral neuropathy of the right and left lower extremities 
are not full grants of the benefits sought on appeal, and 
since the Veteran did not withdraw his claim of entitlement 
to a higher initial rating with regard to those claims, they 
remain before the Board for appellate review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to August 14, 2006, the Veteran's PTSD was 
manifested by depression, hypervigilance, anger, 
irritability, sleep disturbances, intrusive memories of 
Vietnam, and GAF scores ranging from 50 to 70; those 
manifestations, overall, are indicative of moderately severe 
impairment in occupational and social functioning.

3.  On and after August 14, 2006, the Veteran's PTSD was 
manifested by nightmares 3 times per week, flashbacks and 
intrusive thoughts of Vietnam, avoidant behaviors, 
exaggerated startle response, hypervigilance, anger, 
irritability, depression, emotional numbing, and GAF scores 
ranging from 45 to 50; those manifestations, overall, are 
indicative of moderately severe impairment in occupational 
and social functioning.

4.  Prior to August 14, 2006, the Veteran's peripheral 
neuropathy of the right lower extremity was no more than 
mildly disabling 

5.  On and after August 14, 2006, the Veteran's peripheral 
neuropathy of the right lower extremity is no more than 
moderately disabling.

6.  Prior to August 14, 2006, the Veteran's peripheral 
neuropathy of the left lower extremity was no more than 
mildly disabling.

7.  On and after August 14, 2006, the Veteran's peripheral 
neuropathy of the left lower extremity is no more than 
moderately disabling.

8.  The Veteran's impotence is not manifest by a deformity of 
the penis.
9.  The Veteran's tension headaches are not manifested by 
completely prostrating and prolonged attacks.

10.  The Veteran is currently assigned a 50 percent 
disability evaluation for his PTSD; a 20 percent disability 
evaluation for peripheral neuropathy of the right and left 
lower extremities, respectively; a 20 percent disability 
evaluation for type II diabetes mellitus; a noncompensable 
disability evaluation for impotence; and a noncompensable 
evaluation for tension headaches.

11.  The Veteran's service-connected disabilities have been 
shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, 
prior to August 14, 2006, the criteria for a higher initial 
evaluation of 50 percent, but no higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.321, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  On and after August 14, 2006, the criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  Prior to August 14, 2006, the criteria for an initial 
disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Code 8520 (2008).

4.  Prior to August 14, 2006, the criteria for an initial 
disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.124a, Diagnostic Code 8520 (2008).

5.  On and after August 14, 2006, the criteria for an 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2008).

6.  On and after August 14, 2006, the criteria for an 
evaluation in excess of 20 percent for peripheral neuropathy 
of the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2008).

7.  The criteria for an initial compensable evaluation for 
service-connected impotence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.115b, Diagnostic Code 7522 (2008).

8.  The criteria for an initial compensable evaluation for 
service-connected tension headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.124a, Diagnostic Code 8100 (2008).

9.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.340, 
3.321, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's claims for PTSD, peripheral 
neuropathy of the right and left lower extremities, impotence 
and tension headaches, prior to the initial adjudication of 
the Veteran's claims for service connection in this case, the 
RO sent the Veteran a letter, dated in December 2002, which 
satisfied the duty to notify provisions except that it did 
not inform him how a disability rating and effective date 
would be assigned should service connection be granted.  The 
Veteran was provided with notice of how VA determines 
disability ratings and effective dates in a March 2006 notice 
letter, after the RO had already granted service connection 
for these claims.  Nevertheless, because the claims for 
service connection had been granted, the defect in the timing 
of the notice about how a disability rating and effective 
date would be determined was harmless error as to those 
claims.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. 
at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted NODs with the 
initial disability ratings assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing November 2004 and January 2006 statements of the case 
(SOC) and September 2005, March 2006, October 2006, May 2008 
and September 2008 supplemental statements of the case.  
These documents informed the Veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

With regard to the Veteran's TDIU claim, in the decision 
below, the Board has granted the Veteran's claim for TDIU, 
and therefore, the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the requirements 
of the law have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records dated through April 
2008, and private treatment records pertinent to the years 
after service are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
treatment records, VA afforded the Veteran VA examinations in 
August 2003, September 2004, August 2005, August 2006, 
February 2007, July 2007 and August 2008 for his claims.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  




LAW AND ANALYSIS

I.  Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.



A.  PTSD

In this case, the Veteran's PTSD was assigned a 30 percent 
disability evaluation, prior to August 14, 2006, and a 50 
percent disability evaluation, on and after August 14, 2006, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

	1.  Prior to August 14, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
prior to August 14, 2006, the Veteran is not entitled to an 
initial evaluation in excess of 30 percent for PTSD.  

Prior to August 14, 2006, the Veteran was assigned GAF scores 
ranging from 50 to 70.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted, 
under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The findings of record indicate that prior to August 14, 
2006, the Veteran's PTSD symptoms match some of the rating 
criteria under the 30 percent rating (depressed mood, 
suspiciousness, and sleep impairment), the 50 percent rating 
(disturbances in motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships) and the 70 percent rating (impaired impulse 
control such as unprovoked irritability).

The Board finds that prior to August 14, 2006, the clinical 
evidence more closely assesses the Veteran's occupational and 
social impairment around the 50 percent rating.  The 
Veteran's PTSD symptoms include mood disturbances such as 
depression, irritability and outbursts of anger.  The Veteran 
has difficulty maintaining social and occupational 
relationships.

As to the Veteran's ability to maintain effective social 
relationships, the Veteran has some impairment in this 
regard.  For example, at the August 2003 VA examination, the 
Veteran reported being married to his wife for 32 years and 
that they had 3 grown daughters.  He reported that his family 
relationships were very warm.  In fact, the examiner noted 
that he had good social behavior.  Similarly, the September 
2004 VA examiner reported that the Veteran had been married 
to the same woman since 1971.  However, the September 2004 VA 
examiner also noted that the Veteran reported that he and his 
wife had a difficult year but that they tried to be 
supportive of each other.  In addition, at that examination, 
the Veteran described himself as a "loner" and reported 
that most of his social activity occurred during the week at 
his job.  He reported maintaining some contact with friends 
at the post office, and that he attended church on a regular 
basis and had friends there.  At the August 2005 VA 
examination, the Veteran reported indicated having problems 
in his marital relationship.  A January 2005 lay statement 
from the Veteran's wife reiterates these marital and social 
difficulties.  Nonetheless, the August 2005 VA examiner 
concluded that the Veteran had good social skills.
Industrially, the record reflects that the Veteran was 
employed by the Post Office for many years, but that he 
retired in June 2004 due to his physical and psychiatric 
symptoms.  In this regard, at the August 2003 VA examination, 
the examiner noted that Veteran described isolating himself 
at work and that he complained of some social stress at his 
job.  However, the examiner also stated that the Veteran 
should be very glad to have a job and that his work was not 
harmfully influenced by his PTSD.  However, the September 
2004 VA examiner reported that the Veteran had difficulties 
at the Post Office in his last year, noting that he missed 
one to two days of work every two months due to feeling 
depressed and "moping around."  The Veteran also reported 
that he had a shouting and cursing match with his supervisor 
in September 2003.  He stated that he walked off the job and 
that that was the worst argument he had ever had at work.  
The Veteran also reported taking a part time job after 
retiring from the Post Office and that had been working out 
for him.  However, the August 2005 VA examiner noted that the 
Veteran was not working at the time of that examination, and 
therefore, there was no change in his overall occupational 
adjustment. 

Since the Veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as some social isolation, 
irritability, hypervigilance and sleep disturbances, see 
Mauerhan, supra, the Board concludes that the Veteran's 
overall level of disability more nearly approximates that 
consistent with a 50 percent rating.  Although the Veteran's 
GAF score at the September 2004 VA examination is indicative 
of mild impairment, a GAF score is, of course, just one part 
of the medical evidence to be considered and it is not 
dispositive.  Thus, in evaluating all of the evidence of 
record, the Board finds that prior to August 14, 2006, the 
Veteran's symptoms more nearly approximate moderate to severe 
social and occupational impairment, or a 50 percent 
disability evaluation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 50 to 70, are consistent with a higher 
disability rating.  For example, throughout this portion of 
the appeal period, the Veteran reported no delusions, 
hallucinations, suicidal or homicidal ideation.  The August 
2003, September 2004 and August 2005 VA examiners each 
reported that the Veteran's appearance, hygiene and behavior 
were appropriate.  In fact, each VA examiner noted that the 
Veteran was genuine and sincere in the course of his 
interviews.  The Veteran's speech and communication were 
normal.  In addition, although the Veteran has difficulty 
with social and occupational relationships, he is currently 
married and was able to maintain steady employment for many 
years.  Thus, the Veteran is not unable to establish and 
maintain effective relationships.

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that prior to August 14, 2006, the 
Veteran meets the requirements for a 50 percent schedular 
rating, but no higher.  In this regard, although there is 
evidence of some impaired impulse control, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the Veteran exhibited none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point prior to 
August 14, 2006; therefore no staged ratings are appropriate.  
See Fenderson, supra.  Thus, the Board finds that prior to 
August 14, 2006, a 50 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for 
PTSD at any point during that portion of the appeal period.  
38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met prior to August 14, 2006, and the appeal is granted 
to this extent, the criteria for a higher disability or total 
schedular evaluation for PTSD are not met for any portion of 
the appeal period prior to August 14, 2006.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD prior to August 14, 2006.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent prior to August 14, 2006.



	2.  On and After August 14, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after August 14, 2006, the Veteran is not entitled to an 
evaluation in excess of 50 percent for PTSD.  On and after 
August 14, 2006, the Veteran has been assigned GAF scores 
ranging from 45 to 50.  As was noted above, a GAF score of 51 
to 60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or a serious impairment 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

The evidence establishes that steady symptoms of nightmares, 
intrusive thoughts of Vietnam, flashbacks, outbursts of anger 
towards others, depression, isolation and emotional numbing 
have been documented.  In addition, as evidenced by the 
Veteran's assigned GAF scores which have fluctuated between 
45 and 50, the severity of his PTSD has ranged from moderate 
to serious impairment.

Socially, the evidence of record indicates that the Veteran 
has difficulty maintaining effective relationships.  In this 
regard, at the August 2006 VA examination, the Veteran 
reported having problems in his marital and family 
relationships because of his sleep pattern, irritability, 
temper, and frequent fights with his wife.  At the July 2007 
VA examination, the Veteran stated that he was very irritable 
and that he often took out his anger on his wife.  However, 
he stated that his children had turned out well and that he 
had a good relationship with them.  He also stated that he 
continued to attend church and that he had a number of 
friends there.  

Industrially, the record reflects that the Veteran retired 
from the Post Office in June 2004.  In this regard, at the 
August 2006 VA examination, the examiner noted that despite 
doing some part time work after his retirement, the Veteran 
had not worked at all since October 2004 because of his 
psychiatric and medical problems.  The examiner also noted 
that the Veteran's PTSD had significant impact on his job, 
particularly his last job.  At the July 2007 VA examination, 
the examiner also noted that the Veteran had been employed by 
the Post Office for 38 years, but noted that he had been 
trying to make it to 40 years.  The Veteran stated that he 
became moody and irritable with his supervisors and that he 
began to suffer from a loss of focus and concentration.  
Furthermore, the examiner concluded that the Veteran was 
overall unemployable because of his PTSD, noting that his 
lack of concentration and focus, depression, and 
preoccupation with Vietnam all contributed to his very poor 
work relationships.

Therefore, the Board concludes that on and after August 14, 
2006, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The Veteran's GAF scores, ranging from 45 to 
50, and reported PTSD symptoms at the August 2006 and July 
2007 VA examinations are indicative of moderate to severe 
impairment.  Thus, in evaluating all of the evidence of 
record, the Board finds that the Veteran's symptoms more 
nearly approximate moderately severe social and occupational 
impairment, or a 50 percent disability evaluation.

However, on and after August 14, 2006, neither the symptoms 
nor the GAF score assigned are consistent with a higher 
disability rating.  For example, at the August 2006 and 
February 2007 VA examinations, the Veteran did not report any 
delusions, hallucinations, suicidal or homicidal ideation.  
The examiners reported that the Veteran had no deficits in 
thought processes or communication during the evaluation and 
that the Veteran was oriented to time, place, person and 
situation.  The examiners stated that the Veteran was 
cooperative, verbal and had good social skills.  In addition, 
as noted above, despite some marital difficulties, the 
Veteran has been married for almost 40 years and he was 
gainfully employed for 38 years prior to his early retirement 
in June 2004.  Thus, despite the July 2007 VA examiner's 
assessment that the Veteran was then unemployable, the 
Veteran was not unable to establish and maintain effective 
relationships during this portion of the appeal period.

Accordingly, the Board finds that on and after August 14, 
2006, the Veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some impaired impulse control and 
difficulty in adapting to stressful situations, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating.  In this regard, on and after 
August 14, 2006, the Veteran did not experience any suicidal 
ideation, obsessional rituals which interfere with routine 
activities, exhibit speech that is intermittently illogical, 
obscure or irrelevant or neglect of personal appearance and 
hygiene.  Furthermore, the Veteran exhibits none of the 
criteria listed for a 100 percent rating.  See 38 C.F.R. § 
4.7.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 50 percent at 
any point on or after August 14, 2006.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the Veteran's 
service-connected PTSD have not been met on or after August 
14, 2006.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD for 
the portion of the appeal period on and after August 14, 
2006.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A.§ 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 50 percent on or after August 14, 2006.

B.  Peripheral Neuropathy of the Right and Left Lower 
Extremities

The Veteran's peripheral neuropathy of the right and left 
lower extremities were assigned 10 percent evaluations, 
respectively, prior to August 14, 2006, and 20 percent 
evaluations, respectively, on and after August 14, 2006, 
pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

Under Diagnostic Code 8520, an evaluation of 10 percent is 
for mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

As noted above, the general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  However, the Board also notes 
that the words mild, moderate and severe are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

	1.  Prior to August 14, 2006

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that prior to 
August 14, 2006, the preponderance of the evidence is against 
an initial disability rating in excess of 10 percent for the 
Veteran's peripheral neuropathy of the right and left lower 
extremities, respectively, under the applicable rating 
criteria.  In this regard, prior to August 14, 2006, the 
Veteran's peripheral neuropathy of the right and left lower 
extremities was not shown to be moderately disabling.

The Veteran underwent a VA examination in August 2003.  At 
that examination, the examiner noted that the Veteran had 
light touch sensations, but decreased vibratory and pinprick 
sensations in the distal feet and toes.  Romberg testing was 
negative.  

At the September 2004 VA examination, the examiner noted that 
the Veteran had been diagnosed with neuropathy one year 
prior, and noted that the Veteran had been seeing a private 
physician due to lots of pain and burning in his legs.  The 
Veteran's private treatment records confirm this statement.  
The examiner continued that the Veteran took Amitriptyline 
for his neuropathy and had no side effects from that 
medication.  He also wore special shoes given to him by VA.  
The Veteran had no ulcers, except for burning at the base of 
the foot and the toes.  The Veteran stated that he had to 
retire from his job because he did a lot of walking and 
standing.  

The Veteran was also afforded a VA examination in August 
2005.  At that examination, the Veteran reported experiencing 
numbness and tingling in his feet and legs up to the mid-calf 
level since June 2003.  He stated that his medication helped 
somewhat, and that his condition was fairly stable and had 
not progressed further.  Upon physical examination, there was 
1+ edema of the ankles.  He had pulses of 2/4 at the dorsalis 
pedis pulse, 1/4 posterior tibial bilaterally.  His tendon 
reflexes were 2/4 at the knees bilaterally and absent at the 
ankles.  There was diminished sensation to pinprick of the 
entirety of both legs.  The examiner concluded that the 
Veteran had peripheral neuritis of the legs up to the mid-
calf level, with some moderate symptoms with medication, 
fairly stable at that time. 

Thus, the Board finds that the medical evidence of record 
reflects mild peripheral neuropathy of the right and left 
lower extremities prior to August 14, 2006.  Despite the 
Veteran's subjective complaints of some numbness and tingling 
in his feet, the objective evidence of record shows no more 
than mild diminished sensation to light touch and pinprick.  
The August 2005 VA examiner, while noting some moderate 
symptoms, also observed that the Veteran's peripheral 
neuropathy of his lower extremities did not interfere with 
his daily activities, and that there was no motor impairment.  
In addition, the examiner noted that there was no muscle 
wasting or atrophy and the joints in his leg were not 
involved.  As such, there is no objective evidence of record 
indicating that the Veteran's peripheral neuropathy of the 
right and left lower extremities was more than mild at any 
point prior to August 14, 2006.  Therefore, the Board finds 
that prior to August 14, 2006, the criteria for an initial 
disability rating in excess of 10 percent for radiculopathy 
of the right and left lower extremities have not been met.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at 
any point prior to August 14, 2006.  Therefore, no further 
staged ratings are appropriate.  See Fenderson, supra.

Accordingly, as the preponderance of the evidence of record 
is against the claim for an initial increased rating in 
excess of 10 percent for peripheral neuropathy of the right 
and left lower extremities, respectively, prior to August 14, 
2006, the appeal must be denied.  38 U.S.C.A. § 5107(b).

	2.  On and After August 14, 2006

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that on and 
after August 14, 2006, the preponderance of the evidence is 
against a disability rating in excess of 20 percent for the 
Veteran's peripheral neuropathy of the right and left lower 
extremities, respectively, under the applicable rating 
criteria.  In this regard, on and after August 14, 2006, the 
Veteran's peripheral neuropathy of the right and left lower 
extremities has not been shown to be moderately severe.

The Veteran underwent a VA examination in August 2006.  At 
that examination, the examiner reported that the Veteran did 
not have dysesthesias, and that he was not on any medication 
at that time.  The examiner also noted that the Veteran had 
some difficulty in ambulation as he did not have the 
sensation to know where he was placing his feet.  However, 
the examiner stated that the Veteran has self-sufficient in 
the majority of his daily activities.  Upon physical 
examination, the examiner reported that there was 
significantly diminished sensation to pinprick in both lower 
extremities in stocking fashion.  There was 1+ edema in the 
right foot and deep tendon reflexes were sluggish, but equal.  
There was no muscular wasting and no open ulceration.  The 
examiner diagnosed the Veteran with moderately severe 
peripheral neuropathy of both lower extremities.  

The Veteran was also afforded a VA examination in August 
2008.  At that examination, the examiner noted the Veteran's 
subjective complaints of burning pain in both his feet 
bilaterally, starting from his toes and heels and working up 
to his ankles.  The Veteran reported he had trouble walking 
for more than 20 minutes, that he was unable to exercise for 
a long time, and that he was taking gabapentin, but that it 
had not helped much.  The Veteran denied any foot ulcers or 
amputations.  The examiner reported good peripheral pulses, 
and inspection of the feet did not reveal any calluses, 
fungal infection or onychomycosis of the toenails.  His ankle 
reflexes were 1+ and knee reflexes were 2+.  Sensation was 
decreased to light tight and vibration up to the mid-ankle.  

Thus, the Board finds that the medical evidence of record 
reflects moderate peripheral neuropathy of the right and left 
lower extremities on and after August 14, 2006.  Despite the 
Veteran's subjective complaints of some numbness and tingling 
in his feet, the objective evidence of record shows no more 
than moderate diminished sensation to light touch and 
pinprick.  The August 2006 VA examiner, while noting that the 
Veteran's peripheral neuropathy was moderately severe, also 
observed that the Veteran was self-sufficient in his daily 
activities, and that there was no motor impairment.  In 
addition, the examiner noted that there was no muscle wasting 
or atrophy.  As such, there is no objective evidence of 
record indicating that the Veteran's peripheral neuropathy of 
the right and left lower extremities was more than moderate 
at any point on or after August 14, 2006.  Therefore, the 
Board finds that on and after August 14, 2006, the criteria 
for a disability rating in excess of 20 percent for 
radiculopathy of the right and left lower extremities have 
not been met.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 20 percent at 
any point on or after August 14, 2006.  Therefore, no further 
staged ratings are appropriate.  See Fenderson, supra.

Accordingly, as the preponderance of the evidence of record 
is against the claim for an increased rating in excess of 20 
percent for peripheral neuropathy of the right and left lower 
extremities, respectively, on and after August 14, 2006, the 
appeal must be denied.  38 U.S.C.A. § 5107(b).

C.  Impotence

The Veteran is currently assigned a noncompensable evaluation 
for service-connected impotence under the provisions of 
Diagnostic Code 7522.  He is also in receipt of special 
monthly compensation for loss of use of a creative organ 
under the provisions of Diagnostic Code 7522.  Diagnostic 
Code 7522 provides for a single 20 percent evaluation when 
the evidence shows deformity of the penis with loss of 
erectile power.  Alternatively, in every instance where, as 
here, the Schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his impotence.  In this regard the Veteran has not been 
shown to have a deformity of the penis. 

In this case, the Veteran had a malleable penile prosthesis 
placed in 1985.  In a March 2006 statement, the Veteran 
contends that problems with his prosthesis resulted in a 
deformity of his penis, because one of the rods was 
protruding out farther than the other one.  However, the 
objective medical evidence does not show deformity of the 
penis associated with the Veteran's current impotence.  In 
this regard, a February 2007 VAMC urology treatment note 
states that the Veteran was a circumcised male with a 
malleable penile prosthesis.  Although it was noted that the 
left cylinder of his prosthesis may have eroded through the 
tip of the corporal body, the treating physician stated that 
the rest of the examination was normal, and no deformities 
were noted.  In addition, at his VA examination in July 2007, 
the examiner noted that the Veteran had severe erectile 
dysfunction and an implant which was not very satisfactory, 
but no problems with function.  Similarly, no deformities 
were noted at that examination.  Accordingly, despite the 
Veteran's subjective complaints about his prosthesis, the 
objective medical evidence of record does not show that the 
Veteran has a deformity of the penis.  As such, the Board 
must conclude that this disability is properly evaluated as 
noncompensable.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7522.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

Accordingly, the preponderance of the evidence of record is 
against the claim for an initial compensable rating for 
impotence.  As such, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b).

D.  Tension Headaches

The Veteran's service-connected tension headaches are 
currently evaluated as noncompensable pursuant to Diagnostic 
Codes 8100.  Under this Code, a noncompensable disability 
rating is assigned for less frequent attacks than for a 10 
percent rating.  A 10 percent disability evaluation is 
warranted for characteristic prostrating attacks, averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial compensable rating for 
his service- connected tension headaches.  In this regard, 
the competent medical evidence of record does not reflect 
that the Veteran's tension headaches result in completely 
prostrating and prolonged attacks.  

The Veteran was afforded a VA examination for his tension 
headaches in September 2004.  At that examination, the 
examiner reported that the Veteran experienced feelings of a 
tight band on his forehead and his back.  The Veteran stated 
that he got headaches 2 or 3 times per week, and he has had 
them for the last ten years.  In fact, the Veteran had an MRI 
of the brain done in 2002, which was normal.  The Veteran 
reported taking Tylenol for his headaches, which made them go 
away.  He did not report any aura-like symptoms.  As such, 
the Veteran's symptoms, as reported at this VA examination, 
have not been shown to result in "extreme exhaustion or 
powerlessness."  See DORLAND'S, supra.

The Veteran was also afforded a VA examination in August 
2005.  At that examination, the Veteran reported having 
headaches approximately once per week that were frontal in 
location and that did not lateralize.  His headaches were not 
associated with any visual complaints.  He stated that the 
light aggravated his headaches, but not by sound and there 
was no associated nausea or vomiting.  The Veteran again 
reported that he took Tylenol, laid down for approximately 
one hour, and that his headaches would be gone after that.  
He reported that his headaches had not progressed in 
frequency or severity.  The examiner reported that the 
Veteran's cranial nerves and cerebellar function tests were 
normal.  Accordingly, the examiner diagnosed the Veteran with 
tension headaches with moderate symptoms.  The examiner 
continued that the Veteran had an essentially normal 
examination and suffered from minimal disability.  As such, 
the Veteran's symptoms as reported at this examination, also 
do not reflect "extreme exhaustion or powerlessness."  See 
DORLAND'S, supra.

Therefore, after careful review of the aforementioned 
evidence, as well as the Veteran's subjective complaints of 
tension headaches, the Board concludes that the service-
connected disability is adequately reflected by the currently 
assigned non-compensable rating, and that his tension 
headaches are not of such severity and/or frequency as to 
warrant the next higher rating of 10 percent under Diagnostic 
Code 8100.  In this regard, although the Veteran alleges that 
he has frequent and severe attacks, objective findings have 
not shown completely prostrating and prolonged attacks.  In 
fact, the Veteran stated at both the September 2004 and 
August 2005 VA examinations that his headaches resolved 
within one hour after taking Tylenol and lying down.  
Furthermore, the August 2005 VA examiner found that the 
Veteran's tension headaches were productive of minimal 
disability.  As such, the evidence of record more nearly 
approximates the criteria for a noncompensable rating, and no 
higher. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100. 

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

Accordingly, the preponderance of the evidence of record is 
against the claim for an initial compensable rating for 
tension headaches.  As such, the appeal must be denied.  38 
U.S.C.A. § 5107(b).

II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the Veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for his PTSD; a 20 percent disability 
evaluation for peripheral neuropathy of the right and left 
lower extremities, respectively; a 20 percent disability 
evaluation for type II diabetes mellitus; a noncompensable 
disability evaluation for impotence; and a noncompensable 
disability evaluation for tension headaches.  His combined 
evaluation is 80 percent.  As such, the ratings assigned for 
his service-connected disabilities in this case do meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).

Moreover, the Board notes that the Veteran is unemployed.  In 
this regard, the Veteran underwent a VA examination in 
February 2007 and two VA examinations in July 2007.  The 
February 2007 VA examination, which was for the Veteran's 
diabetes mellitus, noted that the Veteran was employable in 
occupations that did not require prolonged standing or 
dexterity of the lower extremities or feet.  Similarly, the 
July 2007 general VA examiner noted that the Veteran's 
peripheral neuropathy of the lower extremities limited his 
abilities to stand or walk for prolonged periods.  However, 
neither of these opinions took into account the Veteran's 
other service- connected disabilities, most notably his PTSD.  
However, the Veteran also had a VA psychological examination 
in July 2007.  That examiner opined that the Veteran was 
overall unemployable because of his PTSD.  The examiner 
continued that even without his physical problems, the 
Veteran would be unemployable because of his lack of 
concentration and focus, his depression, and his 
preoccupation with Vietnam.  The examiner stated that all of 
these factors contributed to his very poor work 
relationships.  As such, the July 2007 VA psychological 
examiner contemplated the Veteran's service-connected PTSD as 
well as his physical disabilities, and concluded that the 
Veteran was incapable of performing the physical and mental 
acts required by full- time employment.

Although the Veteran was afforded VA examinations in February 
2007 and July 2007 and those examiners provided opinions that 
the Veteran was employable in occupations that did not 
involve prolonged standing, as was noted above, those 
opinions did not take the Veteran's PTSD into account.  In 
this regard, in general, the Board is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that the July 2007 
psychological VA examiner's opinion to be of more probative 
value than the February 2007 and July 2007 general VA 
examiners opinions' because that opinion took into account 
all of the Veteran's service- connected disabilities.  
Therefore, the Board finds that there is at least reasonable 
doubt as to whether the Veteran is unemployable due to his 
service-connected disabilities.

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Based on the 
evidence of record, the Board finds that the Veteran is 
unemployable due to his service-connected disabilities.  
Accordingly, the Board concludes that TDIU is warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent-that is, to 50 percent but not higher--for 
service-connected post traumatic stress disorder (PTSD), 
prior to August 14, 2006, is granted.

Entitlement to an increased disability rating for service-
connected PTSD, rated as 50 percent disabling on and after 
August 14, 2006, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity, prior to August 14, 2006, is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right lower extremity 
rated as 20 percent disabling on and after August 14, 2006, 
is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity, prior to August 14, 2006, is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left lower extremity, 
rated as 20 percent disabling on and after August 14, 2006, 
is denied.

Entitlement to an initial compensable disability evaluation 
for service- connected impotence is denied. 

Entitlement to an initial compensable disability evaluation 
for service- connected tension headaches is denied. 
Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


